DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/03/2020 (hereinafter “amendment”) has been accepted and entered. Claims 1-6 and 8-15 are pending.

Response to Arguments
Applicant's remarks filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant remarks that Gallardo “must be used by holding the brush by the head or by the bristles while sliding the handle into the handle-shaped pocket” this is a moot point, as the claim merely recites “a storage device for a brush” which Gallardo is. Additionally, the storage device of Gallardo is flexible and thus and user could roll the device so that the user can hold the handle and place it in the device and roll it up to cover the paint covered bristles and thus avoid paint covered hands.
Applicant remarks that Testa does not suggest a flexible bag, is not disposable and has internal threads and does not lead to combination with Gallardo. Testa is used to teach means for hanging or attaching the storage device to an object. Gallardo discloses a flexible bag that is disposable, and would lead to combination with Testa as they are both storage devices for paint brushes.
Applicant remarks that Hart has different bags for different supplies, none are particularly shaped to a paint brush. This is a moot point as Hart teaches that it is well known to have a 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant states in paragraph [0018] the means for hanging or attaching are a hook or double acting tape.

Claim Rejections - 35 USC § 112
Claims 1-6, 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 15 recite “having when open a conical shape”, there is no support in the specification or drawings for a conical shape. The definition of conical is having the shape of a cone, and a cone is a shape that tapers smoothly from a flat base to an apex or vertex. Although Figs. 1A and 3A have smoothly tapering sides they do not meet at a vertex but create a flat bottom. Thus the shape could possibly be considered a truncated cone but not purely conical.
Claims 2-6, 8-10, 12-14 are included in this rejection due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo et al. US 2005/0271309 A1 in view of Koumarianos US 2003/0230679 A1, herein after referred to as Gallardo and Koumarianos respectively.
Regarding claim 1, Gallardo discloses a storage device for a brush (Fig. 4), the storage device comprising: a flexible plastic film container (40 flexible container, Fig. 4) having a first wider open end (end near to 26, Fig. 4) and a second narrower closed end (end below 32 in Fig. 4) and an inner cavity of flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) where the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the upper and lower 34's) extending between the first wider open end (28 mouth) to the second narrower closed end (the at least one tapered connects the wider open end to the narrower section which is the end of the storage device that is closed at the bottom of Fig. 4), and where the tapered section on the inside face has a dimension which, in use when a paint brush head and bristles are inserted through the first wider open end allows a fit with one or more different sizes of brush heads (Different size brushes will sit on the different width of the tapered section and the paint brush needs to be inserted into the open end in order to be stored), wherein the flexible plastic film has a snug fit with the brush head and providing a frictional resistance against movement of the brush head (the plastic film has the property of being flexible, thus is can be moved to create a snug fit and it will flex around the paint brush and come in contact with the paint brush once it is placed inside the storage device, the contact will create frictional resistance).
Gallardo does not disclose a shape that tapers smoothly from along its side to form a conical shape that is truncated.
Gallardo discloses substantially all the limitations of the claim(s) except for having a shape that tapers smoothly along its sides to form a conical shape that is truncated.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the storage device of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being 
Additionally, Koumarianos teaches a storage container for a brush that tapers smoothly along its sides to form a conical shape that is truncated (Figs. 2 and 4).
Regarding claim 2, Gallardo as modified discloses the storage device of claim 1 and further discloses where two or more tapered areas sections are provided (Fig. 4, area between the upper and lower 34's, multiple sections) each tapered section having with different dimensions between the first end and the second end (Fig. 4), or where the tapering is nonlinear between the first end and the second end (Fig. 4).
Regarding claim 3, Gallardo as modified discloses the storage device of claim 1 and further discloses where a more rigid material is provided at the first end of the storage device partly or wholly along the circumference of the first end (¶ [0033], lines 6-8, the mouth 28 is made from high density polyethylene which is a stabilizing material).
Regarding claim 4, Gallardo as modified discloses the storage device of claim 1 and further discloses where a tearing line (34 line of stamped holes, Fig. 4) is provided in the storage device allowing separation of the storage device between the first end and the second end (¶ [0037] lines 14-16).
Regarding claim 5, Gallardo as modified discloses the storage device of claim 1 and further discloses where the storage device is manufactured from a solvent and chemically resistant material (22 and 24 made from polyethylene which is chemically resistant).
Regarding claim 8, Gallardo as modified discloses the storage device of claim 1 and further discloses where at least one tapering angle α is defined between an axis through the center of the storage device and the inner cavity extending from the first wider open end to the second narrower closed end, where the tapering angle α is between 10 degrees and 40 degrees (Fig. 4).
Regarding claim 11, Gallardo as discloses the method of using a storage device (¶ [0038]) for a used paint brush, the storage device comprising: a flexible plastic container (40 flexible container, Fig. 4) having a first wider open end (28, Fig. 4) and a second narrower closed end (end below 32, Fig. 4) and having an inner cavity delimited by flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) where the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the upper and lower 34's) extending from the first wider open end (28 mouth) to the second narrower closed end (the at least one tapered connects the wider open end to the narrower section which is the end of the storage device that is closed at the bottom of Fig. 4), and where the tapered section on the inside face has a dimension which in use allows a fit with one or more different sizes of brush heads when a paint brush head and bristles are inserted through the first wider open end (Different size brushes will sit on the different width of the tapered section and the paint brush has to be inserted into the open end in order to be stored), wherein the flexible plastic film has a snug fit with the brush head and providing a frictional resistance against movement of the brush head (¶ [0039], the materials used will allow for the manufacturing of a storage device that would be the correct fit for the brush which would allow for a snug fit around the brushes, it is also made from a flexible material so that the storage device can be molded against the brush once it is placed inside the storage device, and the contact between the brush and storage device creates frictional resistance), selecting said storage device of an appropriate size (¶ [0039], and sliding the brush bristles of the used brush into the cavity (Fig. 3), squeezing or urging the brush bristles together in the tapered section (when the brush is inserted into the device the tapered section will urge the bristles together from the front and back of the brush near where the handle meets the bristles pushing the air out towards the bristle tips).

Additionally, Koumarianos teaches a storage container for a brush that tapers smoothly along its sides to form a conical shape that is truncated (Figs. 2 and 4).
Regarding claim 12, Gallardo as modified discloses the method of claim 11 and further discloses wherein providing the storage device with a tearing line (34 line of stamped holes, Fig. 4) allows separation of the storage device between the first end and the second end, such that when the brush is to be used again, either the storage device is separated in two along the tearing line, thereby exposing the brush bristles (¶ [0037] lines 14-16), or the brush is withdrawn from the cavity.
Regarding claim 13, Gallardo as modified discloses the use of the storage device according to claim 1 (¶ [0038], the storage container is being used).
Regarding claim 14, Gallardo as modified discloses the use of the storage device in the method according to claim 11 as discussed above.
 Regarding claim 15, Gallardo discloses the use of a storage device for a used paint brush (¶[0038]), the storage device comprising a flexible plastic container (40 flexible container, Fig. 4) having a first wider open end (28, Fig. 4) and a second narrower closed end (end below 32, Fig. 4) and having an inner cavity delimited by flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) where the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the 
Gallardo discloses substantially all the limitations of the claim(s) except for having a shape that tapers smoothly along its sides to form a conical shape that is truncated.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the storage device of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B.
Additionally, Koumarianos teaches a storage container for a brush that tapers smoothly along its sides to form a conical shape that is truncated (Figs. 2 and 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Koumarianos as applied to claim 1 above and in further view of Testa US 6,050,408, herein after referred to as Testa.
Regarding claim 6, Gallardo disclosed the storage device according to claim 1. Gallardo lacks where means are provided on the storage device, for hanging or attaching the storage device to another object.
Testa teaches a storage device (100, Fig. 2) where means (70 clip and 2 hook, Fig. 2) are provided on the storage device, for hanging (2) or attaching (70) the storage device to another object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to include the hanging or attaching means as taught by Testa as doing so would provide a predictable results and allow for the user to easily store the storage container while not in use.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Koumarianos as applied to claim 1 above and in further view of Hart et al US 2006/0054527 A1, herein after referred to as Hart.
Regarding claim 9, Gallardo disclosed the storage device according to claim 1. Gallardo lacks a set of storage devices where the storage devices of different sizes, are adapted to use with different brush sizes and where a size indication is provided on each storage device.
Hart teaches a set of storage devices (Fig.1) where the storage devices of different sizes, are adapted to use with different brush sizes (Fig. 1) and where a size indication is provided on each storage device (50 label, on which the information printed can vary depending on industry using it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to be included in a multi-
Regarding claim 10, Gallardo as modified discloses the set of storage devices of claim 9 and further discloses where the size indication may be a number, a color or a sign (50, the label can contain any information specific to the industry it is being used in ¶ [0084], lines 1-2, and 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735